Citation Nr: 1115391	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected bilateral chondromalacia patella of the knees and service-connected bilateral pes planus.  

2.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claims.  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Thereafter, in November 2010, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to an increased rating for the Veteran's service-connected post-operative residuals of the right fifth toe with osteomyelitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's June 2008 substantive appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for the Veteran's service-connected chondromalacia patella of the left knee, entitlement to an increased rating for the Veteran's service-connected chondromalacia patella of the right knee, and entitlement to an increased rating for the Veteran's service-connected bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral chondromalacia patella of the knees and bilateral pes planus.

2.  The Veteran's low back disability is causally related to his service-connected bilateral chondromalacia patella of the knees and his service-connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection a low back disability as secondary to service-connected bilateral chondromalacia patella of the knees and service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for a low back disability.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

With regard to his low back disability claim, the Veteran essentially contends that his currently diagnosed degenerative disc disease (DDD) of the lumbar spine is causally related to his service-connected bilateral knee disability and his service-connected bilateral pes planus.  See September 2010 Board hearing transcript.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed in more detail below, in this case, because there is no competent evidence showing that the Veteran was diagnosed with arthritis of the spine that was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The evidence of record reveals that, in May 1998, service connection for chondromalacia patella of the right knee was granted, with an effective date of September 1, 1992; in February 1999, service connection for chondromalacia patella of the left knee was granted, with an effective date of September 1, 1992; and in September 1996, service connection for bilateral pes planus was granted, with an effective date of September 5, 1995.  The record also shows that, during private treatment with Dr. Kirk Johnson in June 2005, the Veteran was diagnosed with DDD of the lumbar spine.  In light of the foregoing, because it is undisputed that service connection is in effect for the Veteran's bilateral chondromalacia patella of the knees and bilateral pes planus, and has been diagnosed with DDD of the lumbar spine, the Board will focus on the evidence that pertains to whether his DDD of the lumbar spine is related to his military service and/or his service-connected bilateral chondromalacia of the knees and service-connected bilateral pes planus.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's service treatment records show that, at the time of his February 1983 entrance examination, the Veteran denied having a history of recurrent back pain and was found to have a normal spine.  Subsequently, at his May 1984 periodic examination (i.e., after a little over a year of military service), the Veteran reported having recurrent back pain.  Additionally, these records show that, in January 1989, the Veteran began seeking treatment for low back pain, reporting a history of back pain since the summer of 1989, which the doctor noted had since followed a remitting/relapsing course.  At that time, the Veteran was given a provisional diagnosis of myofascial back pain, and upon examination, was assessed as having mechanical low back pain, now resolved.  

A year later, in January 1990, the Veteran received further treatment for his low back pain, and was noted to have a history of episodic back pain since the summer of 1989, including dull pain when running and radiating pain down the right side of his spine.  No diagnosis was given at that time; however, the doctor noted that there was musculoskeletal involvement and ruled out a kidney disorder.  Subsequently, in April 1990, the Veteran received additional treatment for back and knee pain, and at that time, the doctor noted his suspicion that such pain was caused by the Veteran's pes planus, and as such, the Veteran was then provided with arch supports.  

Thereafter, during orthopedic treatment in October 1990, the doctor noted that the Veteran had been undergoing rehabilitation for his back and knee pain for the past six months, with a temporary profile in place, and diagnosed the Veteran with mechanical back pain, secondary to pes planus, for which he was placed on a 90 day profile.  Further, in March 1991, the Veteran was seen again for his "long history" of chronic low back pain and retropatellar pain syndrome, which the doctor again noted were secondary to his pes planus.  At that time, the Veteran reported that he had attempted running, but that his symptoms had recurred.  

Finally, two weeks later, the Veteran received further treatment for his history of low back pain and retropatellar pain syndrome, both of which were again noted to be secondary to his pes planus.  Additionally, at that time, the doctor reported that rehabilitation had not decreased the Veteran's back problem, noting that he continued to be unable to resume running.  As such, the doctor placed the Veteran on another temporary profile, noting that such temporary profiles should remain in effect until a permanent profile was issued.  

Post-service, in June 2005, the Veteran sought treatment for knee and back pain from Dr. Johnson.  At that time, Dr. Johnson noted that he had treated the Veteran ten years earlier, when he suspected that the Veteran had possible early changes indicative of early osteoarthritis.  Additionally, Dr. Johnson reported that the Veteran had now returned with bilateral knee pain that had been increasing over the year, with associated back pain.  On examination, the Veteran had tenderness of the lumbar spine, which was localized at the midline, and x-rays conducted at that time confirmed mild intervertebral disk narrowing.  Based on this evaluation, Dr. Johnson diagnosed the Veteran with DDD of the lumbar spine, as well as progressive osteoarthritis of the knees. 

Thereafter, at his September 2010 Board hearing, the Veteran reported that he first began having back pain during service, which had then been attributed to his foot and toe conditions.  In this regard, the Veteran reported that he has since continued to experience low back pain. 

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's DDD of the lumbar spine was caused by his service-connected bilateral chondromalacia patella of the knees and service-connected bilateral pes planus.  In this regard, the Board notes that the Veteran is competent to report that he first began experiencing low back pain during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).   Similarly, the Veteran is competent to report that he was told by military doctors that his low back pain was secondary to his pes planus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of symptomatolgoy (i.e., back pain) since service, and that such pain had then been attributed to his foot conditions.  In this regard, the Board notes that the Veteran's records are internally consistent.  Moreover, the Board finds it facially plausible that the Veteran developed back pain as a result of his bilateral pes planus and bilateral chondromalacia patella.  Further, the Board finds the fact that the Veteran's service treatment records confirm that he was diagnosed with back and knee pain secondary to his pes planus in April 1990, October 1990, and March 1991, further bolsters the Veteran's statements.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Furthermore, the Board finds it significant that the Veteran received treatment for his low back pain on numerous occasions during service, and that several military doctors attributed such pain to his now service-connected pes planus.  The Board also finds it significant that, following separation from service, the Veteran's private doctor, Dr. Johnson, attributed the Veteran current low back pain, which he diagnosed as DDD of the lumbar spine, to his service-connected bilateral knee disability.  The Board finds the medical opinions of the Veteran's military doctors and Dr. Johnson to be probative as to the etiology of the Veteran's low back disability.   Moreover, the Board notes that there is no contrary opinion of record.  

Therefore, the Board finds that the Veteran meets all of the elements required for service connection for a low back disability.  The Veteran has a current diagnosis of DDD of the lumbar spine.  Additionally, service connection is currently in effect for the Veteran's bilateral chondromalacia patella and bilateral pes planus.  Finally, the Veteran's military doctors attributed his low back condition to his now service-connected pes planus, and his private doctor, Dr. Johnson, has attributed his low back disability to his service-connected bilateral knee disability, thereby providing the necessary nexus between his service-connected disabilities and the present disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a low back disability as secondary to his service-connected bilateral chondromalacia and service-connected pes planus is granted.  


ORDER

Service connection for a low back disability, as secondary to service-connected bilateral chondromalacia and service-connected pes planus, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and the Veteran should be afforded further VA examinations assessing the current severity of his bilateral chondromalacia patella and his bilateral pes planus.
  
With regard to his right knee disability, the Board notes that the Veteran was initially granted service connection for chondromalacia patella of the right knee in a May 1998 rating decision and was assigned a 10 percent disability evaluation, effective September 1, 1992.  Thereafter, in an April 2000 decision, the RO granted a temporary total evaluation for the Veteran's right knee disability from August 31, 1999, to September 30, 1999, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30, and thereafter, assigned a 10 percent evaluation, effective October 1, 1999.  

Similarly, with regard to his left knee disability, the Board notes that the Veteran was initially granted service connection for chondromalacia patella of the left knee in a February 1999 rating decision and was assigned a noncompensable evaluation, effective September 1, 1992.  Thereafter, in a May 1999 rating decision, the RO increased the disability rating assigned for the Veteran's chondromalacia patella of the left knee to 10 percent, effective September 1, 1992.  

The Veteran now disagrees with the disability evaluations assigned for his left and right knee disabilities and contends that higher ratings are warranted.  Specifically, at his September 2010 Board hearing, the Veteran reported that he experiences frequent instability in his knee (i.e., feeling as if they will give out on him), occasionally experiences sharp shooting pain in his knees, and has difficulty walking up and down stairs and getting into and out of vehicles.  Additionally, the Veteran reported that he is now considering undergoing knee cap replacement surgery of the right knee, and that his doctors have told him that 50 percent of his right knee cartilage is now gone.  Further, at his hearing, the Veteran reported that, due in part to his bilateral knee disability, he is no longer able to play sports.  

The Board acknowledges that the Veteran was afforded a VA examination of the knees in September 2006.  Significantly, however, this examination report is now almost five years old and does not contemplate his additional treatment to date or his recent contentions regarding the severity of his symptomatology.   Moreover, the Board highlights that the September 2006 VA examiner failed address all of the pertinent manifestations of the Veteran's bilateral knee disability.  Specifically, while the examiner provided the ranges of motion of the Veteran's knees in degrees and noted that both knees had a "jog medial laxity to valgus stress," he failed to state whether there was likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Further, the examiner failed to describe whether pain significantly limited his functional ability during flare-ups or when his knees were used repeatedly.  In this regard, the Board notes that, when evaluating joint disabilities rated on the basis of limitation of motion, VA is required to consider whether a higher rating is warranted based on functional loss due to demonstrated pain, weakness, excess fatigability, or incoordination, where these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, because the September 2006 VA examiner did not adequately address all of the pertinent manifestations of the Veteran's service-connected bilateral chondromalacia patella, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.70 (2010) (if an examination report is inadequate as a basis for the required consideration of evaluation, the rating agency may request a supplementary report from the examiner giving further details as to the limitation of the disabled person's ordinary activity imposed by the disease, injury, or residual condition); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

In regard to his bilateral pes planus claim, the Veteran disagrees with the 10 percent rating assignment and contends that a higher rating is warranted.  Specifically, at his September 2010 Board hearing, the Veteran reported that he experiences foot pain on a regular basis while at work, including occasional sharp pain in the bottom of his feet, mainly when walking up and down stairs.  In this regard, the Veteran has reported that he has to wear arch supports/inserts on a daily basis to help with his foot pain, and that his doctor has advised him to take the elevator at work, rather than using the stairs.  See June 2008 substantive appeal and September 2010 Board hearing transcript.  

The Board acknowledges that the Veteran was afforded a VA examination of his feet in September 2006.  Significantly, however, this examination report is now almost five years old and does not contemplate his additional treatment to date, including a September 2006 foot surgery, or his recent contentions regarding the severity of his symptomatology.   Moreover, the Board highlights that the September 2006 VA examiner failed address all of the pertinent manifestations of the Veteran's bilateral pes planus.  In this regard, the Board acknowledges that the September 2006 VA examiner reported that the Veteran's heel was in neutral to very slight valgus when in stance, his medial arches were almost on the floor when in stance, and both feet were somewhat splayed and pronated.  The examiner also noted that inserts would help with the Veteran's pes planus.  Significantly, however, the September 2006 VA examiner failed to discuss whether the Veteran had pain on manipulation and use, any indication of swelling on use, evidence of characteristic callosities, extreme tenderness of the plantar surfaces, and/or marked inward displacement and severe spasm of the tendo Achilles on manipulation.  

Accordingly, because the September 2006VA examiner did not address all of the pertinent manifestations of the Veteran's bilateral pes planus, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.70 (2010) (if an examination report is inadequate as a basis for the required consideration of evaluation, the rating agency may request a supplementary report from the examiner giving further details as to the limitation of the disabled person's ordinary activity imposed by the disease, injury, or residual condition); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one). 

Additionally, on remand, further efforts should be made to obtain a complete copy of the Veteran's private treatment records.  In this regard, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, on his June 2008 substantive appeal, the Veteran reported receiving treatment from two doctors regarding his knee disability.  Significantly, however, to date, the only recent treatment records associated with the claims file regarding the Veteran's knee disability are records from Dr. Johnson, dated from June 2005 to June 2006.  Further, at his September 2010 Board hearing, the Veteran reported that he continued to receive treatment for his feet, including treatment as recently as August 2010, and that at that time, he had been diagnosed with arthritis of the feet.  Significantly, however, the only recent treatment records on file pertaining to the Veteran's foot disabilities are records from Dr. Neil J. Feldman, dated from July 2006 to October 2006.  Additionally, although the Veteran submitted an Authorization and Consent to Release Information form in October 2010 regarding records from Dr. Paul F. Default, dated from 1995 to present, there is no indication from the claims file that attempts have since been made to obtain copies of such records.  In this regard, the Board notes that, to date, the only records on file from Dr. Default are dated in June 2006 and November 2007.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's bilateral knee disability and/or bilateral pes planus should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in September 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral knee disability and/or bilateral pes planus, to specifically include treatment records from 1) Dr. Kirk Johnson, dated from June 2006, forward; 2) Dr. Neil J. Feldman, dated from October 2006, forward; and 3) Dr. Paul F. Default, dated from 1995, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  

2.  Obtain a complete copy of the Veteran's treatment records regarding his left knee, right knee, and/or feet from the VA Community Based Outpatient Clinic in Worcester, Massachusetts. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his left and right knees.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected bilateral chondromalacia patella of the knees.    

The examiner should also provide a description of any scars on the Veteran's right knee that are attributable to his August 1999 right knee arthroscopy with lateral capsular release, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any of the scars cause any limitation of the affected part.  

Additionally, the examiner should provide the ranges of motion of the Veteran's left and right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's knees-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left and/or right knee, and if so, to what extent.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Also, schedule the Veteran for a VA foot examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected bilateral pes planus.  In doing so, the examiner should specifically note whether the Veteran has 1) a weight bearing line over or medial to the great toe; 2) inward bowing of the tendo Achilles; 3) pain on manipulation and use of the feet, and if so whether such pain is moderate or severe/accentuated; 4) objective evidence of marked deformity (i.e., pronation, abduction), and if so, the severity of such deformity (i.e., whether such deformity is moderate or marked); 5) any indication of swelling on use; 6) characteristic calluses, 7) extreme tenderness of the plantar surfaces of the feet, and/or 8) marked inward displacement and severe spasm of the tendo Achilles on manipulation.     

Additionally, the examiner should state whether orthopedic shoes and/or appliances would improve the Veteran's pes planus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


